DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions and Claim Status
	Applicants’ amendments and arguments filed 6/30/22 and 8/16/22 are acknowledged. Any rejection or objection from the 4/1/22 office action that is not addressed below is withdrawn based on the amendments.
	Previously, Group 1 and SEQ ID NO: 13 were elected.
The elected species was found to be free of the prior art (under 102 and 103) but is rejected under double patenting as set forth below. The prior art does not teach the peptide consisting of SEQ ID NO:13 where the 96th residue of instant SEQ ID NO:13 is Tyr. 
Claim 28 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 7/7/20.
	Claims 2, 5-12, 14-16, 22-23, 25-27 and 29-34 have been cancelled.
	Claims 1, 3-4, 13, 17-21 and 24 are being examined.

Priority
This application is a 371 of PCT/GB2018/050626 03/13/2018 and claims foreign benefit of UNITED KINGDOM 1704006.4 03/13/2017.

Specification
The amendment filed 6/30/22 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: the original specification (page 19 first paragraph of the 9/12/19) provides a definition of sequence identity in terms of ‘not considering any conservative substitutions’. The amendment of 6/30/22 (page 20 first paragraph) changes the definition of sequence identity. 
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112
	Claims were previously rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. Since the claims have been amended the rejection is updated to correspond to the instant claims.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-4, 13, 17-21 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Instant claim 1 recites human hemoglobin OR a human hemoglobin chain subunit protein OR homolog thereof. Claim 1 also recites wherein clauses including one that recites ‘wherein the subunit is’. Since the claim initially recites 3 separate options (human hemoglobin OR a human hemoglobin chain subunit protein OR homolog thereof) it is unclear if the wherein clause related to the subunit only applies to the ‘human hemoglobin chain subunit’. None of the dependent claims clarify the claim scope. As such, it is unclear if the ‘substitution is selected from’ language only applies to the ‘human hemoglobin chain subunit’ option or to any of the other options.
	Claim 1 has been amended to recite ‘homolog’. The exact phrase ‘homolog’ is not found in the specification. It is unclear if ‘homolog’ is the equivalent of ‘homologue’. Homologue is defined in terms of ‘distinct similarity’ (page 18 lines 18-19 of the 6/30/22 specification) which is subjective terminology. The sequence of an acceptable ‘homolog’ is unclear.
	Claim 1 refers to a substitution with at least one tyrosine. Since a homolog itself can include a modification as compared to another sequence, it is unclear how to determine a substituted homolog. A substituted homolog can be a modification of a modification. It is unclear what sequences fall within the scope of the claim.

	The 112 rejection below is a new rejections necessitated by the amendment to the specification.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-4, 13, 17-21 and 24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
This rejection is a ‘new matter’ rejection. Section 2163.06 I of the MPEP states: “When the claims have not been amended, per se, but the specification has been amended to add new matter, a rejection of the claims under 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph, should be made whenever any of the claim limitations are affected by the added material”.
The original specification (page 19 first paragraph of the 9/12/19) provides a definition of sequence identity in terms of ‘not considering any conservative substitutions’. The amendment of 6/30/22 (page 20 first paragraph) changes the definition of sequence identity. 
Instant claims 1 (and dependents) and 17 expressly refer to sequence identity. MPEP 2111.01 IV A recognizes that where an explicit definition is provided that definition will control interpretation.
There is no indication or reasonable basis to conclude that the original definition of ‘sequence identity’ is the same as the current definition of ‘sequence identity’.

Response to Arguments - 112
Applicant's arguments filed 6/30/22 and 8/16/22 have been fully considered but they are not persuasive with respect to the rejections set forth above.
Although applicants argue that the claims have been amended, the amended claims are addressed above.

Claim Rejections - 35 USC § 101
Claims were previously rejected under 101. Since the claims have been amended the rejection is updated to correspond to the instant claims.
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-4, 13, 17-21 and 24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon (product of nature) without significantly more. The claim(s) recite(s) peptides/compositions which correspond to products of nature (natural protein as discussed in detail below). This judicial exception is not integrated into a practical application because there is no additional elements that apply or use the judicial exception. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception as discussed below.
This 101 rejection is consistent with the most recent training provided by the office which will be referred to as 'guidance' (see MPEP 2106).
In comparison to the subject matter eligibility test as set forth in the guidance, the claims are drawn to proteins/compositions. Thus the answer to step 1 is yes. 
NPL reference 3 of the 8/19/21 IDS (‘Zebrafish sequence’) teach the hemoglobin subunit beta from zebrafish (pages 1 and 3) where the sequence is such that the 85th residue (excluding the first Met) is tyrosine. Although unclear (see 112 rejection above) the zebrafish protein is interpreted as meeting the limitations of instant claims including claims 1 and 3-4 (see also pages numbered 18-19 of the 1st NPL of the IDS of 8/19/21).
Uniprot entry for P28781 (retrieved from https://www.uniprot.org/uniprot/P28781 on 3/8/22; data entered December 1, 1992, 6 pages) teach the hemoglobin subunit beta from the sharp-nosed tomb bat (page 1). The sequence is provided on page 4 and shows that the 85th residue is tyrosine. Although unclear (see 112 rejection above) the bat protein is interpreted as meeting the limitations of the instant claims including claim 1 and 3-4.
Further, HBG1 sequence (retrieved from https://www.ncbi.nlm.nih.gov/protein/AKI70719.1#comment_AKI70719.1 on 9/22/22, database entry 2015, 2 pages) teach a sequence where the source is human (features section at the bottom of page 1) and which has a specific sequence (bottom of page 2). The alignment of instant SEQ ID NO:13 and the HBG1 sequence shows at least 90% identity (as recited in claim 17) and shows that residue 64 of HBG1 contains a His to Tyr modification (a substitution as recited in instant claim 1):
98.6% identity in 145 residues overlap; Score: 746.0; Gap frequency: 0.0%

SEQ13          2 HFTEEDKATITSLWGKVNVEDAGGETLGRLLVVYPWTQRFFDSFGNLSSASAIMGNPKVK
HBG1           3 HFTEEDKATITSLWGKVNVEDAGGETLGRLLVVYPWTQRFFDSFGNLSSASAIMGNPKVK
                 ************************************************************

SEQ13         62 AHGKKVLTSLGDAIKHLDDLKGTFAQLSELHCDKYHVDPENFKLLGNVLVTVLAIHFGKE
HBG1          63 AYGKKVLTSLGDAIKHLDDLKGTFAQLSELHCDKLHVDPENFKLLGNVLVTVLAIHFGKE
                 * ******************************** *************************

SEQ13        122 FTPEVQASWQKMVTGVASALSSRYH
HBG1         123 FTPEVQASWQKMVTGVASALSSRYH
                 *************************

In relation to prong one of step 2a of the guidance the answer is yes because the proteins correspond to known proteins (i.e. products of nature which are a natural phenomenon). 
In relation to prong two of step 2a, the instant claims are product claims and do not require any additional elements that apply the judicial exception in a manner that imposes a meaningful limit on the judicial exception. Thus the answer to prong two of step 2a is no.
The Myriad Supreme Court decision (Association for Molecular Pathology v. Myriad Genetics, 569 U.S. 12-398 (2013)) stated: “Myriad’s claims are not saved by the fact that isolating DNA from the human genome severs the chemical bonds that bind gene molecules together” (page 2 and 14). In the instant case even if the claims were amended to recite fragments such claims would not be saved by the fact that the peptides of the instant claims correspond to fragments (the protein with severed bonds). 
In relation to step 2b, claims 20, 21 and 24 recite a composition. The compositions of the claims can correspond to combinations of natural components such as the protein in water or blood or the protein with a naturally occurring reductant such as glutathione. Further, hemoglobins are known to be multimeric (instant specification page 2 lines 14-21). Claims 18-19 refer to multimers which could be repeats of the natural components. The protecting group of claim 13 could be an additional amino acid sequence. Thus the composition claims can correspond to a combination of naturally occurring components. The instantly claimed compositions are like the novel bacterial mixture of Funk Brothers which contained multiple naturally occurring components, which was held ineligible because each species of bacteria in the mixture (like each component in the peptide composition) continued to have “the same effect it always had”, i.e., it lacked markedly different characteristics. Funk Brothers Seed Co. v. Kalo Inoculant Co., 333 U.S. 127, 131 (1948), discussed in Myriad Genetics, 133 S. Ct. at 2117 (explaining that the bacterial mixture of Funk Brothers “was not patent eligible because the patent holder did not alter the bacteria in any way”). The claims do not require any additional features that add significantly more to the exceptions.
Further, there is no evidence of any markedly different characteristic. There is no indication that mixing of the protein and an excipient (such as water) changes the structure, function or other properties of the peptide or the water. MPEP 2106.04(c) II C recognizes that a change cannot be an inherent or innate characteristic on the naturally occurring counterpart or an incidental change in a characteristic of the naturally occurring counterpart. Thus the answer to step 2b is no because there is not adequate evidence to conclude that the claims include significantly more than the judicial exception.

Response to Arguments - 101
Applicant's arguments filed 6/30/22 and 8/16/22 have been fully considered but they are not persuasive with respect to the rejection set forth above.
Although applicants argue that the claims have been amended, the amended claims are addressed above.
Although applicants argue about the focus of the claims, it is first noted that the claims are unclear (see 112 rejection above). Claim 1 expressly recites ‘homolog’ and as discussed above, known sequences contain tyrosine substitutions.
Although applicants argue about an uncorrelated property that is not predictable from the art, the instant claims are not drawn to methods of comparing properties. Further, the predictability of the art is not necessarily a factor to consider in a 101 analysis.
Although applicants argue about uses as a blood substitute, the instant claims are product claims not methods of use claims.

Claim Rejections - 35 USC § 102
The first two 102 rejections below are based on previous rejections and have been updated to correspond to the instant claims. The 3rd 102 rejection below is a new rejection necessitated by amendment.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 3-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Uniprot entry for P28781 (retrieved from https://www.uniprot.org/uniprot/P28781 on 3/8/22; data entered December 1, 1992, 6 pages).
Uniprot entry for P28781 was integrated into the database on December 1, 1992 (page 5). Uniprot entry for P28781 teach the hemoglobin subunit beta from the sharp-nosed tomb bat (page 1). The sequence is provided on page 4 and shows that the 85th residue is tyrosine.
In relation to claim 1, Uniprot entry for P28781 teach the hemoglobin subunit beta from the sharp-nosed tomb bat (page 1). The sequence is provided on page 4 and shows that the 85th residue is tyrosine as recited in claim 1a. Although unclear (see 112 rejection) the claim limitations have been interpreted as being met (for example because the protein is a homolog).
In relation to the functional language of claims 1 and 3, as set forth in the 112 rejection above the claims are unclear. In the instant case, Uniprot entry for P28781 teach the hemoglobin subunit beta from the sharp-nosed tomb bat (page 1). The sequence is provided on page 4 and shows that the 85th residue is tyrosine as recited in claim 1a. 
	In relation to claim 4, Uniprot entry for P28781 teach the hemoglobin subunit beta from the sharp-nosed tomb bat (page 1) a mammalian hemoglobin subunit. 

Claim(s) 1 and 3-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by NPL reference 3 of the 8/19/21 IDS (‘Zebrafish sequence’). 
Zebrafish sequence was integrated into the database on 27-Sep-2004 (page 1). Zebrafish sequence teach the hemoglobin subunit beta from zebrafish (pages 1 and 3) where the sequence is such that the 85th residue (excluding the first Met) is tyrosine.
In relation to claim 1, Zebrafish sequence teach the hemoglobin subunit beta from zebrafish (pages 1 and 3) where the sequence is such that the 85th residue (excluding the first Met) is tyrosine as recited in claim 1a. Although unclear (see 112 rejection) the claim limitations have been interpreted as being met (for example because the protein is a homolog).
In relation to the functional language of claims 1 and 3, as set forth in the 112 rejection above the claims are unclear. In the instant case, Zebrafish sequence teach the hemoglobin subunit beta from zebrafish (pages 1 and 3) where the sequence is such that the 85th residue (excluding the first Met) is tyrosine.
In relation to claim 4, as recited in clam 1 the modified protein comprises the modified protein so it is unclear if or how claim 4 alters the scope (see 112 rejection above). 

Claim(s) 1, 3-4 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by HBG1 sequence (retrieved from https://www.ncbi.nlm.nih.gov/protein/AKI70719.1#comment_AKI70719.1 on 9/22/22, database entry 2015, 2 pages; ‘HBG1 sequence’).
HBG1 sequence teach a human sequence (features section bottom of page 1) with a specific sequence (page 2).
The alignment of instant SEQ ID NO:13 and the HBG1 sequence shows at least 90% identity (as recited in claim 17) and shows that residue 64 of HBG1 contains a His to Tyr modification (as recited in instant claim 1):
98.6% identity in 145 residues overlap; Score: 746.0; Gap frequency: 0.0%

SEQ13          2 HFTEEDKATITSLWGKVNVEDAGGETLGRLLVVYPWTQRFFDSFGNLSSASAIMGNPKVK
HBG1           3 HFTEEDKATITSLWGKVNVEDAGGETLGRLLVVYPWTQRFFDSFGNLSSASAIMGNPKVK
                 ************************************************************

SEQ13         62 AHGKKVLTSLGDAIKHLDDLKGTFAQLSELHCDKYHVDPENFKLLGNVLVTVLAIHFGKE
HBG1          63 AYGKKVLTSLGDAIKHLDDLKGTFAQLSELHCDKLHVDPENFKLLGNVLVTVLAIHFGKE
                 * ******************************** *************************

SEQ13        122 FTPEVQASWQKMVTGVASALSSRYH
HBG1         123 FTPEVQASWQKMVTGVASALSSRYH
                 *************************

In relation to claim 1, HBG1 sequence shows that residue 64 of HBG1 contains a His to Tyr modification. Although unclear (see 112 rejection) the claim limitations have been interpreted as being met (for example because the protein is a homolog).
In relation to the functional language of claims 1 and 3, as set forth in the 112 rejection above the claims are unclear. In the instant case, HBG1 sequence teach a sequence as claimed.
	In relation to claim 4, HBG1 sequence teach a human hemoglobin sequence (features section non pages 1-2). 
	In relation to claim 17, the alignment above shows more than 90% identity with SEQ ID NO: 13.

Response to Arguments - 102
Applicant's arguments filed 6/30/22 and 8/16/22 have been fully considered but they are not persuasive with respect to the rejections set forth above.
Although applicants argue about sequences with 90% identity, as discussed above the claim scope is unclear. As set forth above, HBG1 sequence specifically teach a sequence with at least 90% identity as in claim 17.
Although the applicants argue that the claims are directed to subunits, instant claim 1 recites human hemoglobin OR a human hemoglobin chain subunit protein OR homolog thereof. Thus the claims are not limited to subunits.

Claim Rejections - 35 USC § 103
Claims were previously rejected under 103 based on the references cited below. Since the claims have been amended the rejection is updated to correspond to the instant claims.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-4, 13, 18-21 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cooper et al. (US 2010/0137189; ‘Cooper’; previously cited) in view of Uniprot entry for P28781 (retrieved from https://www.uniprot.org/uniprot/P28781 on 3/8/22; data entered December 1, 1992, 6 pages)
Cooper teach modified haemoglobin proteins (abstract). Cooper specifically teach the haemoglobin beta chain (sections 0021, 0033, 0041 and claim 3). Cooper also teach mammalian homologues (sections 0031, 0032 and 0035). Cooper teach the protein in a NaP buffer (section 0112). Cooper suggest that the protein comprises a modification to reduce NO binding (claim 9 and section 0045). Cooper suggest that the protein is a dimer specifically a cross-linked dimer (claims 10-11). Cooper suggest the inclusion of haem and ascorbate (sections 0072, 0104 and 0108) and teach as blood substitutes (section 0003). Further, Cooper also suggest various other modifications (section 0047).
Cooper does not expressly teach one of the modifications recited in claim 1.
Uniprot entry for P28781 was integrated into the database on December 1, 1992 (page 5). Uniprot entry for P28781 teach the hemoglobin subunit beta from the sharp-nosed tomb bat (page 1). The sequence is provided on page 4 and shows that the 85th residue is tyrosine.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Cooper based on the specific suggestions of Cooper. Since Cooper expressly teach other mammalian beta hemoglobin homologues one would have been motivated to use the known protein as set forth in Uniprot entry for P28781. Further, one would have been motivated by additional express suggestions of Cooper. Cooper suggest that the protein comprises a modification to reduce NO binding (claim 9 and section 0045). Cooper suggest that the protein is a dimer specifically a cross-linked dimer (claims 10-11). Cooper suggest the inclusion of haem and ascorbate (sections 0072, 0104 and 0108) and teach as blood substitutes (section 0003). One would have had a reasonable expectation of success because the protein and additional agents were known the art and one would have known how to make and/or combine the known agents.
In relation to claims 1 and 20, Uniprot entry for P28781 teach the hemoglobin subunit beta from the sharp-nosed tomb bat (page 1). The sequence is provided on page 4 and shows that the 85th residue is tyrosine as recited in claim 1a. Cooper teach the protein in a NaP buffer (section 0112). Although unclear, the claim limitations have been interpreted as being met.
In relation to the functional language of claims 1 and 3, as set forth in the 112 rejection above the claims are unclear. In the instant case, Uniprot entry for P28781 teach the hemoglobin subunit beta from the sharp-nosed tomb bat (page 1). The sequence is provided on page 4 and shows that the 85th residue is tyrosine as recited in claim 1a.
	In relation to claim 4, Cooper teach haemoglobin (example 5 and Table 1) and Uniprot entry for P28781 teach the hemoglobin subunit beta from the sharp-nosed tomb bat (page 1). 
	In relation to claim 13, Cooper suggest that the protein comprises a modification to reduce NO binding (claim 9 and section 0045).
	In relation to claims 18-19, Cooper suggest that the protein is a dimer specifically a cross-linked dimer (claims 10-11).
In relation to the carrier as in claim 20 and claim 24, Cooper teach the protein in a NaP buffer (section 0112). Such composition would be suitable for the intended use of claim 24.
In relation to claims 21 and 24, Cooper suggest the inclusion of haem and ascorbate (sections 0072, 0104 and 0108) and teach as blood substitutes (section 0003).

Response to Arguments - 103
Applicant's arguments filed 6/30/22 and 8/16/22 have been fully considered but they are not persuasive with respect to the rejection set forth above.
	Although applicants argue about an uncorrelated property, the instant claims are not drawn to methods of comparing properties.
	Although applicants argue about the use as a blood substitute, the instant claims are product claims not methods of use claims.
	Although applicants argue about unexpected findings, MPEP 716.02(b) states that the burden is on the applicant to establish unexpected results and that there is to be a comparison with the closest prior art (MPEP 716.02(e)) and any unexpected results are to be commensurate in scope with the claimed invention (MPEP 716.02(d)). In the instant case, it is unclear what is being compared. In the instant case, claim 1 broadly recites ‘homolog’ for example. There is no reason to conclude that any results are unexpected or unexpected and commensurate in scope with the claimed invention.
	Although applicant argue that P28781 alone does not teach the invention, the instant rejection is a multiple reference 103 rejection and as such any single reference does not necessarily teach all of the claims.
	Although applicants argue that there is no suggestion about the role of the 85th position in ferryl reduction, MPEP 2144 IV expressly recognizes that a rationale different from applicant’s is permissible. Since Cooper expressly teach other mammalian beta hemoglobin homologues (sections 0031, 0032 and 0035) one would have been motivated to use the known protein as set forth in Uniprot entry for P28781.

Double Patenting
	The previous double patenting rejection based on Application No. 15,733,287 is updated to correspond to the instant claims.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3-4, 13, 17-21 and 24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6, 17, 20-21, 23, 26, 30, 32-35, 39, 48, 50, 54-55 and 61 of copending Application No. 15,733,287 (reference application; ‘287’). Although the claims at issue are not identical, they are not patentably distinct from each other.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
287 recites modified proteins including a hemoglobin gamma with the G1M and L96Y modifications (claim 39 iii). 287 recites properties of the proteins (claim 2). 287 recites a modification to reduce nitric oxide activity (claim 21i). 287 recites a multimeric protein (claim 33). 287 recites a carrier (claim 54). 287 recites ascorbate (claim 55). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of 287 based on the specific suggestions of 287. Since 287 recite specific modifications and suggest specific agents one would have been motivated to make such modifications and include such agents with a reasonable expectation of success.
In relation to claims 1, 4, 17 and 20, 287 recites modified proteins including a hemoglobin gamma with the G1M and L96Y modifications (claim 39 iii) as in the instant elected species.
In relation to the functional language of claims 1, and 3, as set forth in the 112 rejection above the claims are unclear. 287 recites functional language (claim 2) and suggest the modifications of the instant elected species (claim 39 iii).
	In relation to claim 13, 287 recites a modification to reduce nitric oxide activity (claim 21i)	
	In relation to claims 18-19, 287 recites a multimeric protein (claim 33).
In relation to the carrier as in claim 20 and claim 24, 287 recites a carrier (claim 54). 
In relation to claim 21, 287 recites ascorbate (claim 55).

Response to Arguments – double patenting
Applicant's arguments filed 6/30/22 and 8/16/22 have been fully considered but they are not persuasive with respect to the rejection set forth above.
Although applicants request the rejection be held in abeyance, the rejection remains of record.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD T NIEBAUER whose telephone number is (571)270-3059. The examiner can normally be reached M - F 6:30 - 2:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RONALD T. NIEBAUER
Primary Examiner
Art Unit 1658



/RONALD T NIEBAUER/Examiner, Art Unit 1658